Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 1 of 14 PageID 11289




                              EXHIBIT B
Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 2 of 14 PageID 11290




                             Exhibit 15
 Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 3 of 14 PageID 11291


                                                                            Page 1
 1            UNITED STATES DISTRICT COURT
 2             MIDDLE DISTRICT OF FLORIDA
 3                 JACKSONVILLE DIVISION
 4

 5     WINN-DIXIE STORES, INC.
       AND BI-LO HOLDINGS, LLC
 6                 Plaintiffs
                                                      CASE NO. 315-cv-
 7     V.                                             01143(BJD)(PDB)
 8     SOUTHEAST MILK, INC.
       ET AL
 9                 Defendants
10

11

12

13        The testimony of
14                    DONALD T. BERNOS,
15     taken by the defendant, Land O'Lakes, Inc.,
16     pursuant to notice and the within stipulation,
17     at the Microtel Inn and Suites by Wyndham,
18     Strawberry Conference Room, 727 West Pine Street,
19     Ponchatoula, Louisiana, beginning at 9:05 a.m.,
20     on Friday, May 11, 2018.
21

22     BEFORE:     Margie P. Betts
23                 Certified Court Reporter
24                 in and for the State of Louisiana
25    Job No. 142002

                          TSG Reporting - Worldwide    877-702-9580
 Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 4 of 14 PageID 11292


                                                                            Page 2
 1                       A P P E A R A N C E S
 2

       FOR THE PLAINTIFFS, WINN-DIXIE STORES, INC. AND
 3     BI-LOW HOLDINGS, LLC:
 4       AHERN AND ASSOCIATES
         8 South Michigan Avenue
 5       Chicago, Illinois 60603
         BY:    PATRICK AHERN, ESQ.
 6
 7
 8
 9     FOR THE DEFENDANT, LANK OF LAKES. INC.:
10       EIMER STAHL
         224 South Michigan Avenue
11       Chicago, Illinois 60604
         BY:    DANIEL BIRK, ESQ.
12              SARAH CATALANO, ESQ.
13
14
15

       ALSO PRESENT:
16

          Liana Alston, Paralegal, Ahern &
17        Associates, PC
18        Todd Meaux, Videographer
19
20                                * * * * *
21
22
23
24
25


                          TSG Reporting - Worldwide   877-702-9580
 Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 5 of 14 PageID 11293


                                                                           Page 27
 1        Q.       Were you ever asked to investigate the
 2     reason for supply shortages?
 3        A.       No.
 4        Q.       Did you ever investigate the reason
 5     for supply shortages?
 6        MR. AHERN:
 7                 Object to the form.
 8        A.       No.
 9     BY MR. BIRK:
10        Q.       Did you ever hear any reasons for
11     supply shortages?
12        MR. AHERN:
13                 Object to the form.
14        A.       All we heard it was heat-related.
15     Stress on the cows from the heat.
16     BY MR. BIRK:
17        Q.       Anything else?
18        A.       That's all I was ever aware of.
19        Q.       While you were Plant Manager at
20     Hammond, between 2001 and 2008, did you ever
21     hear about a program that paid dairy farmers to
22     retire their herds?
23        A.       Yes.     The federal program.
24        MR. AHERN:
25                 Object to form.

                          TSG Reporting - Worldwide   877-702-9580
 Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 6 of 14 PageID 11294


                                                                           Page 28
 1     BY MR. BIRK:
 2        Q.       Sorry, can you say that again, please.
 3        A.       The federal program.
 4        Q.       What did you hear?
 5        A.       Hearsay through farmers and truck
 6     drivers that the federal government was buying
 7     out farms.       And all the farmers wanted to be
 8     bought out, because it was big payday for them.
 9        Q.       When was that?
10        A.       That seemed like that went on always,
11     time and time again, off and on, always.
12        Q.       In 2001?
13        A.       Yes.
14        Q.       Around that time, 2003?
15        A.       I don't know the exact years, but, I
16     mean, that -- seemed like that was always on the
17     conversation of the farmers and drivers.
18        Q.       You talked to dairy farmers?
19        A.       The drivers would talk to the farmers,
20     and I would talk to -- the drivers would tell
21     stories.
22        Q.       Who were the drivers, who did they
23     work for?
24        A.       Dairy Farmers.
25        Q.       Of America?

                          TSG Reporting - Worldwide   877-702-9580
 Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 7 of 14 PageID 11295


                                                                                  Page 62
 1        A.       I remember Mr. Lee's name.                         I don't
 2     remember Ms. Catalano's name.
 3        Q.       Okay.      Do you remember if Mr. Lee
 4     asked you whether you were represented by an
 5     attorney?
 6        A.       Yes.
 7        Q.       And what did you say?
 8        A.       He asked me if I'd heard from anyone,
 9     and I said no.         And he mentioned had I heard
10     from Patrick Ahern about representing me.                            And
11     the answer was no, I had not heard.
12        Q.       Okay.      And did he -- did you say that
13     you were represented by an attorney at that
14     time?
15        A.       I was not.
16        Q.       Did Mr. Lee call you again after that
17     phone call?
18        A.       Seems like we called -- talked a
19     couple of times, yes.
20        Q.       Did Mr. Lee ask you whether you'd ever
21     heard about the herd retirement program?
22        MR. AHERN:
23                 Object to the form.
24        A.       Yes.
25     BY MR. BIRK:

                           TSG Reporting - Worldwide   877-702-9580
 Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 8 of 14 PageID 11296


                                                                           Page 63
 1        Q.       And what did you say?
 2        A.       The federal program was the one I had
 3     heard of, yes.
 4        Q.       Did you say federal program to Mr.
 5     Lee?
 6        A.       Yes.
 7        Q.       Are you pos --
 8        A.       More than once.
 9        Q.       You're positive you said federal
10     program?
11        A.       Yes.
12        Q.       Did you say that this -- that you had
13     heard of the program and that it was the program
14     where they bought out farmers?
15        A.       Federal program where they -- where
16     they reduced herds buying out farmers, yes.
17        Q.       Did you say that you knew that the
18     herd retirement program went on for many years?
19        A.       I don't believe that was part of the
20     conversation.
21        Q.       You don't know whether you did?
22        A.       He did -- I don't recall that question
23     being asked or answered.
24        Q.       Did you say that you had heard about
25     it on and off during the time as Plant Manager

                          TSG Reporting - Worldwide   877-702-9580
 Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 9 of 14 PageID 11297


                                                                              Page 64
 1     for Winn-Dixie?
 2        A.       I don't believe that was discussed.
 3     It was a quick phone call in a car, so it wasn't
 4     --
 5        Q.       Okay.      Would you please turn to page 3
 6     in this declaration.              I'd like to direct your
 7     attention to paragraph 12.                      This is Ms.
 8     Catalano's declaration which she has testified
 9     to under penalty of perjury.                      She testifies that
10     she was on this call with you.                        She says, "Mr.
11     Lee asked Mr. Bernos whether he had ever heard
12     of the herd retirement program.                        Mr. Bernos
13     quickly responded that he had heard of the
14     program and said that it was the program where
15     they bought out farmers.                 Mr. Bernos also said
16     that he knew the herd retirement program went on
17     for many years and that he had heard about it on
18     and off during his time as Plant Manager for
19     Winn-Dixie."       Does this refresh your memory, at
20     all, about that phone call?
21        MR. AHERN:
22                 Object to the form.
23        A.       Except that the word fed's not in
24     there.     And I know I mentioned federal program
25     more than once.

                           TSG Reporting - Worldwide    877-702-9580
Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 10 of 14 PageID 11298


                                                                           Page 65
 1     BY MR. BIRK:
 2       Q.        Other than that, this -- what's said
 3     in this paragraph is correct?
 4       MR. AHERN:
 5                 Object to the form.                  Mischaracterizes
 6       his testimony.
 7       A.        Yes.
 8     BY MR. BIRK:
 9       Q.        So you said that you knew the prog --
10     herd retirement program went on for many years?
11       MR. AHERN:
12                 Object to the form.
13       A.        Over the years, yes.
14     BY MR. BIRK:
15       Q.        And you said you had heard about it on
16     and off during your time as Plant Manager for
17     Winn-Dixie?
18       A.        Yes.
19       MR. AHERN:
20                 Object to the form.
21       A.        And that hearsay.                  Like I say, it was
22     from driver -- from farmer, to driver, to me.
23     So it was hearsay.
24     BY MR. BIRK:
25       Q.        You had heard about it from drivers

                          TSG Reporting - Worldwide    877-702-9580
Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 11 of 14 PageID 11299


                                                                          Page 66
 1     and they had said they had heard about it from
 2     farmers?
 3       A.        Yes.
 4       Q.        Did they say anything else about the
 5     program?
 6       A.        No.
 7       Q.        Did you ask them anything about the
 8     program?
 9       A.        No.
10       Q.        Did you say to Mr. Lee that you didn't
11     know much about the program?
12       MR. AHERN:
13                 Object to the form.                 What program are
14       you talking about?
15       MR. BIRK:
16                 The herd retirement.
17     BY MR. BIRK:
18       Q.        Did you tell Mr. Lee that you didn't
19     know much about the herd retirement program?
20       A.        I don't know.            I don't remember what I
21     told Mr. Lee.
22       Q.        Did you ever say that you heard about
23     it from the health inspectors that would inspect
24     the plant?
25       A.        That may -- that may be true.

                          TSG Reporting - Worldwide   877-702-9580
Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 12 of 14 PageID 11300


                                                                          Page 67
 1       Q.        You may have said that to him?
 2       A.        I may have said that to him, yes.
 3       Q.        Is it true that you heard about the
 4     program from health inspectors?
 5       A.        There were a couple of local health
 6     inspectors that I was pretty good friends with,
 7     and they may have mentioned it in their visits.
 8     I'm not positive of that, but seems like it
 9     could have happened.
10       Q.        When did you speak to health
11     inspectors --
12       MR. AHERN:
13                 Object to the form.
14       Q.        -- as --
15       A.        They would spend -- they would monthly
16     -- do monthly inspections in our plant.
17     BY MR. BIRK:
18       Q.        And would you talk to them as Plant
19     Manager?
20       MR. AHERN:
21                 Object to the form.
22       A.        Yes.
23     BY MR. BIRK:
24       Q.        And you were Plant Manager between
25     2001 and 2007?

                          TSG Reporting - Worldwide   877-702-9580
Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 13 of 14 PageID 11301


                                                                          Page 68
 1       MR. AHERN:
 2                 Object to the form.
 3       MR. BIRK:
 4                 I'm sorry.         2008.
 5       A.        Yes.
 6     BY MR. BIRK:
 7       Q.        Did you say that you had heard about
 8     the program through the grapevine?
 9       MR. AHERN:
10                 Object to the form.
11       A.        I don't remember the conversations
12     exactly.
13       MR. AHERN:
14                 What are you --
15     BY MR. BIRK:
16       Q.        Did you say --
17       MR. AHERN:
18                 What are you reading off of there?
19       This is not in the declaration.
20     BY MR. BIRK:
21       Q.        Did you say, Mr. Bernos, that you
22     might have heard about the program as early as
23     2001?
24       MR. AHERN:
25                 Object to the form.

                          TSG Reporting - Worldwide   877-702-9580
Case 3:15-cv-01143-BJD-JBT Document 256-2 Filed 04/15/19 Page 14 of 14 PageID 11302


                                                                          Page 69
 1       A.        I don't remember.
 2       MR. AHERN:
 3                 Once again, I ask what your reading
 4       from, Mr. -- Mr. Birk?
 5       MR. BIRK:
 6                 Please note for the record that Mr.
 7       Ahern is continuing to obstruct the
 8       deposition with speaking objections and
 9       interjections that are improper.
10                 Let's take a ten-minute break.
11       (Reporter's note:            A brief recess followed,
12       after which testimony resumed.)
13     BY MR. BIRK:
14       Q.        Mr. Bernos, did you take any steps to
15     prepare for this deposition?
16       A.        Speaking with Mr. Ahern yesterday.
17     Yes.
18       Q.        Did you take any other steps?
19       A.        No.
20       Q.        Is that the only time you met with Mr.
21     Ahern?
22       A.        Yes
23       Q.        How long did that meeting last?
24       A.        An hour or two.
25       Q.        Have you communicated with anyone else

                          TSG Reporting - Worldwide   877-702-9580
